Exhibit 10.13

 

Targa Resources Corp.

2010 Stock Incentive Plan

Restricted Stock Agreement
(for Directors)

Grantee:

______________

Date of Grant:

______________

Number of Restricted Shares Granted:

______________

 

1.Grant of Restricted Stock.  I am pleased to inform you that you have been
granted the above number of shares (the “Restricted Shares”) of the Company’s
common stock, par value $0.001 per share (“Common Stock”), of Targa Resources
Corp., a Delaware corporation (the “Company”), under the Targa Resources Corp.
2010 Stock Incentive Plan, as amended (the “Plan”), subject to certain
restrictions thereon and subject to the terms and conditions of this Restricted
Stock Agreement (this “Agreement”).    This award of Restricted Shares
constitutes a “Restricted Stock Award” under the Plan and shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof.  

2.Forfeiture Restrictions and Vesting.  

a.The Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated, or otherwise transferred, encumbered, or disposed of, and in the
event of termination of your employment by or service with the Company and its
Affiliates (collectively, the “Company Group”) (as determined in accordance with
Section 5 hereof) for any reason other than death or Disability (as defined
below), you shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions.  The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment as provided in
this Section 2(a) are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares. For purposes of this Agreement, “Disability”
shall mean a disability that entitles you to disability benefits under the
Company’s long-term disability plan (or that would entitle you to disability
benefits under the Company’s long-term disability plan if you were an active
employee).

b.Provided that you have been continuously employed by or provided services to
the Company Group (as determined in accordance with Section 5 hereof) from the
Date of Grant through the Lapse Date set forth in the following schedule, the
Forfeiture Restrictions shall lapse, and the Restricted Shares will vest, with
respect to a percentage of the Restricted Shares determined in accordance with
the following schedule:  



--------------------------------------------------------------------------------

 

 

 

 

Percentage of Total Number

of Restricted Shares as to Which

Lapse (Vesting) DateForfeiture Restrictions Lapse

 

1st Anniversary of Date of Grant100%

 

Notwithstanding the schedule set forth above, (i) if your employment or service
relationship with the Company Group is terminated by reason of a death or
Disability (as determined in accordance with Section 5 hereof), or (ii) if a
Change in Control occurs and you have remained continuously employed by or
provided services to the Company Group (as determined in accordance with Section
5 hereof) from the Date of Grant to the date upon which such Change in Control
occurs, in either case the Forfeiture Restrictions shall lapse with respect to
100% of the Restricted Shares on the date upon which the termination or the
Change in Control occurs, as applicable.  Restricted Shares with respect to
which the Forfeiture Restrictions have lapsed without forfeiture are herein
referred to as “Earned Shares.”

3.

Escrow of Restricted Shares.  The Company shall issue in your name the
Restricted Shares, and such Restricted Shares shall be held for you in
electronic, book entry form by the Company’s transfer agent with a notation that
the shares are subject to restrictions.  The Restricted Shares shall be held
subject to restrictions as provided in this Agreement until such time as the
Restricted Shares become Earned Shares.  You may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of any of the Restricted Shares that
are subject to the Forfeiture Restrictions.  A breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares.  If part or all of
the Restricted Shares are forfeited pursuant to this Agreement, the Company
shall have the right to direct the Company’s transfer agent to cancel such
forfeited Restricted Shares or, at the Company’s election, transfer such
Restricted Shares to the Company or to any designee of the Company.  Effective
as of the Date of Grant, you shall have all of the rights of a stockholder of
the Company with respect to the Restricted Shares, including, without
limitation, voting rights and the right, subject to Section 4, to receive all
dividends and other distributions paid with respect to such Restricted Shares;
provided, however, that such Restricted Shares shall be subject to the
restrictions described herein, including, without limitation, those described in
Sections 2 and 3 hereof.  Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall issue appropriate instructions to the transfer
agent.

4.Dividends.  Notwithstanding the foregoing, you shall not have the right to
receive any dividends or other distributions, including any special or
extraordinary dividends or distributions (with all references to “dividends” in
this Agreement being deemed to also include reference to any such special
distributions), with respect to the Restricted Shares granted hereby unless and
until the Restricted Shares become Earned Shares.  Any such dividends declared
and paid with respect to already Earned Shares shall be paid no later than the
end of the calendar year in which the dividend for such class of stock is paid
to stockholders of such class or, if later, the

 

-2-

 

--------------------------------------------------------------------------------

 

 

15th day of the third month following the date the dividend is paid to
stockholders of such class of stock.  In the event the Company declares and pays
a dividend in respect of its Common Stock and, on the record date for such
dividend, you hold Restricted Shares granted pursuant to this Agreement that
have not yet become Earned Shares, the dividends with respect to such Restricted
Shares shall be credited to an account maintained by the Company or the transfer
agent for your benefit (such dividends, “Unvested Dividends”).  Such account is
intended to constitute an “unfunded” account, and neither this Section 4 nor any
action taken pursuant to or in accordance with this Section 4 shall be construed
to create a trust of any kind.  Amounts credited to such account with respect to
Restricted Shares that become Earned Shares will become “Vested Dividends” on
the date that such Restricted Shares vest in accordance with Section 2(b) and
will be paid to you as soon as administratively practicable following that date;
provided that, in all cases, any Vested Dividends that become payable pursuant
to this Section 4 shall be paid no later than March 15 of the calendar year
following the calendar year during which such dividends become Vested Dividends
pursuant to Sections 2(b) and 4 hereof.  You shall not be entitled to receive
any interest with respect to the timing of payment of dividends.  In the event
all or any portion of the Restricted Shares granted hereby fail to become Earned
Shares, Unvested Dividends accumulated in your account with respect to such
Restricted Shares shall be forfeited to the Company.    

5.Service Relationship.  For purposes of this Agreement, you shall be considered
to be in the service of the Company Group as long as (a) you remain an employee
and/or director of either the Company or an Affiliate, or (b) you remain a
Consultant to either the Company or an Affiliate. Nothing in the adoption of the
Plan, nor the award of the Restricted Shares thereunder pursuant to this
Agreement, shall confer upon you the right to continued employment by or service
with the Company Group or affect in any way the right of the Company Group to
terminate such employment or service at any time.  Unless otherwise provided in
a written employment or consulting agreement or by applicable law, your
employment by or service with the Company Group shall be on an at-will basis,
and the employment or service relationship may be terminated at any time by
either you or the Company Group for any reason whatsoever, with or without cause
or notice.  Any question as to whether and when there has been a termination of
such employment or service, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final.

6.

Corporate Acts.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Board or the stockholders of the Company to make
or authorize any adjustment, recapitalization, reorganization, or other change
in the Company’s capital structure or its business, any merger or consolidation
of the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.  The prohibitions of Section 2(a) hereof shall not apply to the
transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities, or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the book entry
representing such stock, securities, or other property shall be legended or
notated to show such restrictions.

 

-3-

 

--------------------------------------------------------------------------------

 

 

7.

Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Grantee, such notices or
communications shall be effectively delivered if hand delivered to you at your
principal place of employment or if sent by registered or certified mail to you
at the last address you have filed with the Company.  In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

8.

Nontransferability of Agreement.  This Agreement may not be transferred,
assigned, encumbered or pledged by you in any manner otherwise than by will or
by the laws of descent or distribution.  The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

9.

Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and any member of the Company Group with respect to
the same.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.

10.

Binding Effect; Survival.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
you.  The provisions of Section 14 shall survive the lapse of the Forfeiture
Restrictions without forfeiture.

11.

Status of Stock.  The Restricted Shares and Earned Shares issued under this
Agreement may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.  In
addition, (a) the book entry representing the Restricted Shares and Earned
Shares may bear such legend or notation as the Company deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with the
terms and provisions of this Agreement and applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares or Earned
Shares on the stock transfer records of the Company if such proposed transfer
would constitute a violation of the Forfeiture Restrictions or, in the opinion
of counsel satisfactory to the Company, of any applicable securities law, and
(c) the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the Restricted Shares.

12.

Withholding of Tax.  As an independent contractor, you shall be responsible for
the payment of any and all taxes associated with your receipt, vesting or
settlement of this Award.

13.

Amendments.  This Agreement may be modified only by a written agreement signed
by you and an authorized person on behalf of the Company who is expressly
authorized to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this Agreement without your
consent if such change is not materially adverse to your rights under this
Agreement.

14.

Clawback.  Notwithstanding any provisions in the Plan and this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
or pursuant to

 

-4-

 

--------------------------------------------------------------------------------

 

 

the sale of any shares of Common Stock issued hereunder shall be subject to any
clawback or other recovery by the Company to the extent necessary to comply with
applicable law, including without limitation, the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any Securities and
Exchange Act rule.

15.

Section 409A Compliance.  Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with Section
409A of the Code, and the applicable Treasury regulations and administrative
guidance issued thereunder (collectively, “Section 409A”), or an exemption
therefrom, and shall be interpreted, construed and administered in accordance
with such intent.  Any payments under this Agreement that may be excluded from
Section 409A (due to qualifying as a short-term deferral or otherwise) shall be
excluded from Section 409A to the maximum extent possible. No payment shall be
made under this Agreement if such payment would give rise to taxation under
Section 409A to any person, and any amount payable under such provision shall be
paid on the earliest date permitted with respect to such provision by Section
409A and not before such date.  Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

16.

Plan Controls.  By accepting this grant, you agree that the Restricted Shares
and dividends thereon are granted under and governed by the terms and conditions
of the Plan and this Agreement.  In the event of any conflict between the Plan
and this Agreement, the terms of the Plan shall control.  Unless otherwise
defined herein, capitalized terms used and defined in the Plan shall have the
same defined meanings in this Agreement.




 

-5-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

 

TARGA RESOURCES CORP.

 

 

 

By:____________________________________

Name:  

Title:  

 

 

 

 

 

 

 

 

 



 

-6-

 